Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 27, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The circumstances of the drug transaction, and the reasonable inferences that could be drawn therefrom, provided the factual predicate for brief and limited background testimony regarding street-level narcotics operations which contained no suggestion of a large-scale conspiracy (see People v Brown, 97 NY2d 500, 506-507).
The challenged portions of the prosecutor’s summation generally consisted of fair comment on the evidence in proper response to the defense summation, and did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Rubin, JJ.